Order entered February 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00241-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                             TIMOTHY VARDEMAN, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-81772-04

                                           ORDER
        The Court has received the State’s notice of appeal from the trial court’s order granting

appellee the relief sought by his application for writ of habeas corpus. This is an accelerated

appeal pursuant to Texas Rule of Appellate Procedure 31.

        We ORDER the Collin County District Clerk to file the clerk’s record by MARCH 15,

2013.

        We ORDER Niki Garcia, official court reporter of the 366th Judicial District Court, to

file the reporter’s record of the habeas corpus proceedings by MARCH 15, 2013.

        The State’s brief is due by APRIL 1, 2013. Appellee’s brief is due by APRIL 17, 2013.

        The appeal will be submitted without oral argument on May 24, 2013 to a panel

consisting of Justices FitzGerald, Murphy, and Lewis.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Collin County District Clerk; Niki Garcia, official court reporter, 366th Judicial District Court;

and to counsel for all parties.



                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE